DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 7-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/21/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the devices of claim 1" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is a singular device, while claim 12 uses it in plural form.
As to claim 15, the amendment to line 2 makes the claims unclear because it now recites, “the maximal vertical horizontal distance, or a combination thereof…”  
Claim 15 recites the limitation "devices of claim 1" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is a singular device, while claim 15 uses it in plural form.
Claim 15 recites the limitation "those maximal distance settings" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "devices of claim 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is a singular device, while claim 16 uses it in plural form.
Claim 16 recites the limitation "the bacterial cell concentration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the optimal concentration setting" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the power cube output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the average power output" in 3.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 17, line 2, it is unclear which output is being referred to. 
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter: The prior art references fail to disclose or reasonably suggest a device comprising: a microfluidic component, wherein the microfluidic component contains electron-releasing bacterial cells and a dome to contain the electron-releasing bacterial cells; a substrate; an electrode matrix, wherein the electrode matrix is coupled to the substrate and electrons are collected by the electrode matrix, thereby generating a current, and wherein the generated current is conducted to an external load resulting in power generation, whereby the generated power is expended by the external load; and wherein the dome limits a maximal distance between bacterial cells and the electrode matrix on a bottom of the dome at an upper surface of the substrate.  The prior art specifically fails to teach that the microfluidic device comprises a dome that contains the electron-releasing bacterial cells, wherein the dome limits a maximal distance between the bacterial cells and the electrode matrix.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722